DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 10/12/2022 amended claims 1 and 13.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Zhang as evidenced by Saccomando from the office action mailed 6/13/2022; therefore this rejection is maintained below.    

Information Disclosure Statement

3.            The information disclosure statement filed 7/12/2022 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 10, 12-18, 20-21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, International Publication No. WO/2016/090065 (hereinafter referred to as Zhang – for citation purposes USPG-PUB No. 2017/0267941 is being used) as evidenced by Saccomando et al., US Patent Application Publication No. 2014/0162920 (hereinafter referred to as Saccomando).    
Regarding claims 1, 10, 12-18, 20-21 and 26, Zhang discloses a lubricating oil composition for use in light duty diesel compression-ignited engines (as recited in claim 26) (Para. [0026] and [0120]) comprising:
a major concentration of an oil of lubricating viscosity (as recited in claim 1) (see Table 3),
0.1 to 3.02 wt% of a polyisobutylene, having a number average molecular weight ranging from 350 to 5000, derived succinimide dispersant post-treated with boron delivering at least 100 ppm of boron to the composition (as recited in claim 1) (see Table 3 and Para. [0070]-[0079]), 
a non-boronated succinimide dispersant (as recited in claim 1) (Para. [0070] – wherein a mixture of dispersants is disclosed),
0.86 wt% of ZDDP (which would provide much less than 700 ppm of zinc to the lubricating oil composition based on the molecular weight of Zn/the molecular weight of ZDDP derived from a mixture of C3 and C6 alcohols) (reads on claim 1) (see Table 3),
0.1 to 3 wt% of a phophite antiwear additive, such as, dibutyl phosphite (as recited in claims 1 and 10 – reads on dialkyl hydrogen phosphonate – as evidenced by paragraph 0088 of Saccomando) (Para. [0093]-[0095]), 
0.1 to 3 wt% of an additional phosphorus-free antiwear additive, such as, tartrimide (Para. [0093]-[0095]), 
0.1 to 10 wt% of an overbased magnesium or calcium alkylbenzene sulfonate detergent having a metal ratio of at least 8 (as recited in claims 12-17) (see Table 3 and Para. [0041]-[0044]), and
1.5 wt% of an oxylated hydrocarbyl-substituted phenol compound (as recited in claims 20-21) (see Tables 1 and 3 and Para. [0048]-[0063] and [0118]), 
wherein the lubricating oil composition has no methylene/sulfur coupled alkylphenol compound (as recited in claim 18).
The difference between Zhang and claim 1 is that Zhang does not explicitly disclose all the compositional additives in a single embodiment.  
It is the position of the examiner that based on the disclosure of Zhang as discussed above that one of ordinary skill in the art at the time of the invention would immediately envisage the instant composition with a reasonable expectation of success.

Response to Arguments
7.	Applicants’ arguments filed 10/12/2022 regarding claims 1, 10, 12-18, 20-21 and 26 have been fully considered and are not persuasive.  
	Applicants argue that the obviousness rejection set forth above is overcome as the instant application demonstrates unexpected results.  This argument is also not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art.   
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ amendments.  For example, the example formulations from the instant specification require very specific additive compounds which are still broadly recited in the instant claims even after the amendments to the claims, specifically the zinc dialkyl dithiophosphate and dialkyl hydrogen phosphonate compounds.  These compounds need to be narrowed in scope and NOT just concentration.  Secondary ZDDP compounds are used in the example formulations and VERY specific dialkyl hydrogen phosphonate compounds are being used in the example formulations.  The dialkyl hydrogen phosphonate compounds are important as they are not present in comparative example 1 from Tables 1 and 2, but are present in comparative example 5 from Tables 1-2.  It is evident that the specific dialkyl hydrogen phosphonate compounds provide an important anti-wear property as the results are much better with these antiwear compounds than without.  Also, the specific oxyalkylated hydrocarbyl phenol compounds of claim 21 should be present in the instant, independent claim as it can be seen from Table 3 that these compounds affect the TBN retention properties of the composition while maintaining piston cleanliness.   The comparative formulations from Table 3 (Examples 6-8) not comprising the oxyalkylated hydrocarbol phenol compounds perform much worse in terms of TBN retention than the example formulations comprising said compounds (Examples 9-10).  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  
 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771